  2016 COUNTY SOCIAL SERVICES AGENCIES RECORDS RETENTION AND DISPOSITION SCHEDULE



                                          STANDARD 10: PROGRAM OPERATIONAL RECORDS: FAMILY AND CHILDREN’S SERVICES
  ITEM #
                             RECORD SERIES TITLE                                         DISPOSITION INSTRUCTIONS                                  CITATION
 6.         CHILD FATALITY PREVENTION RECORDS                          Destroy in office 3 years after date meeting was held.               Confidentiality:
                                                                                                                                            G.S. § 7B-1413
            Includes minutes of team meetings, agendas,
            attendance sheets, confidentiality forms, lists of state
            fatality cases, copies of death transcripts, copies of
            medical examiner's reports, copies of autopsy reports,
            correspondence (including e-mail), and other related
            records.

            See also AGENDA AND MEETING PACKETS, page 1,
            item 2.

 7.         CHILD PROTECTIVE SERVICES CASE RECORDS                     Specific records within a case file may be destroyed on a fiscal     Authority:
                                                                       year basis when the office is notified by Department of Health       10A NCAC 70A .0112
            Includes intake and screening documentation, risk
                                                                       and Human Services - Office of the Controller that the records       DHHS Family Services
            assessments, demographic information, annual
                                                                                                                                            Manual, Volume 1,
            photographs, court records, reports and evaluations,       are released from all audits, reports, or other official actions.1
                                                                                                                                            Chapter VIII
                                                                                                                                                                     10
            educational records, dictations, case decisions, in-
            home services documentation, child removal
                                                                                                                                            Confidentiality:
            documentation, documentation concerning actions
                                                                                                                                            G.S. § 108A-80
            taken, investigations, services provided, and other
                                                                                                                                            G.S. § 7B-302(a1)
            related records regarding case management activities.
                                                                                                                                            G.S. § 7B-2901
 8.         DELINQUENCY PREVENTION SERVICES RECORDS                    Specific records within a case file may be destroyed on a fiscal     Confidentiality:
                                                                       year basis when the office is notified by Department of Health       G.S. § 108A-80
                                                                       and Human Services - Office of the Controller that the records
                                                                       are released from all audits, reports, or other official actions.1




* No destruction of records may take place if audits or litigation are pending or reasonably anticipated. See AUDITS, LITIGATION, AND OTHER OFFICIAL ACTION,
    page ix.
† See signature page. The agency hereby agrees that it will establish and enforce internal policies setting minimum retention periods for the records that
    Natural and Cultural Resources has scheduled with the disposition instruction “destroy when reference value ends.” Please use the space provided.
1
 Records may be destroyed only after office is notified by Department of Health and Human Services – Office of the Controller that the records are released from
    all audits, reports, or other official actions. Transfer records involved in litigation to LITIGATION CASE RECORDS, page 35, item 13.
                                                                                                                                                                74
                            Case 1:18-cv-00096-MR-WCM Document 88-12 Filed 02/05/21 Page 1 of 1
